Citation Nr: 1723646	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-44 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, or fatigue and disordered sleep to include as presumptively due to Gulf War service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1989 to December 1992.  The Veteran was awarded the South West Asia Service Medal with two bronze stars in connection with such service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction subsequently transferred to the RO in New Orleans, Louisiana.

The Board previously remanded this appeal for further development in March 2015 and April 2016.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, further development is required prior to adjudication of this appeal.

One of the Veteran's theories of entitlement is that service connection should be granted for fatigue and sleep disturbances, claimed as chronic fatigue syndrome, on a presumptive basis as related to his Gulf War service aboard the USS Virginia (CGN-38).  Under 38 C.F.R. § 3.317, VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability (an undiagnosed illness or medically unexplained chronic multisymptom illness) which manifested to a degree of 10 percent or more and which cannot be attributed to any known clinical diagnosis.  For the presumptive provisions of 38 C.F.R. § 3.317 to be applicable, a Veteran must have served on active duty in the Southwest Asia theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e)(1).  The Southwest Asia theater of operations is defined specifically to include Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.

While service in these places is sufficient for receipt of a Southwest Asia Service Medal, individuals with active service between January 17, 1991 and November 30, 1995 in Israel, Egypt, Turkey, Syria, and Jordan (including their air space and territorial waters) are also eligible for this award, assuming they directly supported combat operations.  At a Gulf War examination conducted in March 2010, the Veteran indicated that his Gulf War service was aboard the USS Virginia, which was stationed approximately five miles off the coast of Israel.  The Board notes that this could mean either that the ship was stationed off the southern coast of Israel, in the Red Sea, or off the northwestern coast of the country, in the eastern Mediterranean Sea.  The former would suffice to qualify the Veteran as a Persian Gulf veteran to whom the provisions of 38 C.F.R. § 3.317 would apply; the latter would not.

In April 2012, the AOJ submitted a request to the Joint Services Records Research Center (JSRRC) to address this question about the precise location(s) of the USS Virginia while the Veteran was aboard.  JSRRC responded in May 2012 that the ship was assigned to the USS AMERICA Battlegroup on January 14, 1991 and was "headed toward the Suez Canal for a transit to the Red Sea."  The response does not specify whether the USS Virginia ever actually was present in the Red Sea, but immediately states that "On January 17, 1991, the USS VIRGINIA was on station off the coast of Israel near Haifa...."  Haifa is situated in northwest Israel, and therefore, this statement describes a position in the Mediterranean Sea.  The response then continues to detail changes in position between Cyprus, Syria, and eventually Crete, all within the Mediterranean Sea.  

The determination of whether the Veteran qualifies as a Persian Gulf veteran is central to the current appeal, particularly as the Veteran is asserting entitlement to service connection for fatigue and sleep difficulties as manifestations of an alleged undiagnosed illness and medically unexplained chronic multisymptom illness subject to 38 C.F.R. § 3.317.  On remand, the AOJ must submit a request to JSRRC or any appropriate entity to clarify whether the USS Virginia (CGN-38) entered the waters of the Red Sea at any point between October 1990 and December 1992.

If it is determined that the Veteran's service included time spent in the Red Sea, the AOJ should undertake all necessary development, including an additional examination, to determine whether the Veteran's claimed symptoms represent manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.

While the case is in remand status, the AOJ should take all necessary actions to obtain any of the Veteran's outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records from March 2015 to present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  After associating all additional VA treatment records with the claims file, complete all necessary development to attempt to clarify and verify whether the USS Virginia (CGN-83) ever traveled through or was stationed in the waters of the Red Sea at any time between October 1990 and December 1992.  

It is noted that an initial request was made to JSRRC in April 2012, with a response in May 2012 including the following: ". . . on January 14, 1991 the ship, assigned to the USS AMERICA Battlegroup, headed toward the Suez Canal for a transit to the Red Sea.  On January 17, 1991, the USS VIRGINIA was on station off the coast of Israel near Haifa . . . ."  Clarification is specifically requested as to whether the USS Virginia's transit to the Red Sea took place.

3.  If the response to the development requested in Part 2 does not confirm that the USS Virginia traveled through or was stationed in the waters of the Red Sea at any time between October 1990 and December 1992, proceed to Part 4.

If, however, it confirms that the USS Virginia traveled through or was stationed in the waters of the Red Sea at any time between October 1990 and December 1992, conduct any additional development necessary to adjudicate the Veteran's claim for service connection for fatigue and sleep problems under the provisions of 38 C.F.R. § 3.317, including providing the Veteran with an appropriate examination and medical opinion addressing whether his claimed symptoms represent manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness.

4.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to service connection for chronic fatigue syndrome or fatigue and disordered sleep to include as presumptively due to Gulf War service.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




